Interim Decision #1574

MaxTea or BIn Section 212(14 Proce dings
A-6230838
Decided by Associate Commissioner Aprn 13, 1968
(1) "Extreme hardship" within the meaning of section 212(h), Imiiigration
and Nationality Act, as amended, is established where applicant, unable to
obtain employment abroad, for assistance has had to rely upon his 'United
States citizen wife who is employed and who, in an effort to pay their debts
of several thousand dollars resulting from his business failure about the
time of departure, has practically impoverished herself; as a result of such
strain her health has been impaired; liquidation of the debts is dependent
upon his regular employment, and such has been offered if his admission is
authorised.
(2) Notwithstanding a long period of marital discord prior to 1981, apparently
of own making, and a pattern of irresponsible conduct between 1250 and
1980 which resulted in his 2 convictions for ,petty criminal offenses, since
applicant has no criminal record after 1960; his present marriage appears
stable; there is no evidence the multiple debts were incurred by wrongdoing nor has there hem any effort to avoid their payment; he has reflected a responsible attitude in departing voluntarily in an effort to correct
his immigration status, knowing the Service had been unable to effect his
deportation; and there is no indication of fraud or misrepresentation in
connection with his subsequent entries as a nonimmigrant, which were made
at a time of great stress on the:part of his wife, it is concluded his case
merits the favorable e.xercise- of the Attorney General's discretion and
his applications for a waiver of the grounds of excludability pursuant to
section 212(h) of the Act, as amended, and for permission to reapply are
granted.

This case is before this office by certification pursuant to 8 CFB
1034'for review of the Southeast Regional Commissioner's decision
of January 175 1966 denying the applicant's motion to reconsider
that officer's decision of May 28, 1965 denying the applicant the
waiver set out in_the caption hereof, as a matter of discretion.
The applicant is a 41-year old married male, citizen of Jordan,
who was born in Jerusalem, Palestine. He was last reported as
being domiciled in Jerusalem-Jordan and temporarily residing in
Montreal, Canada. The more serious ground for his excludability
560

Interim Decision #1574
from the United States arises under section 212(a) (9) of the Immigration and Nationality Act for two convictions of crimes
involving moral turpitude, to wit:
(1) On April 7, 1951, in the Superior Court of Alameda County. California on
a charge of issuing checks without sufficient funds for which he was sentenced
to four years probation; and
(2) On May 22, 1259, in the Superior Court of Contra Costa County, California on a charge of issuing checks without sufficient funds for which he was
sentenced to six months' imprisonment plus a period of probation. (In connection with the latter, there is an outstanding bench warrant issued in 1960,
in absentia, for an alleged violation of the terms of his probation.)'

An additional ground. of excludability exists under section 212(a)
(17) of the Act, as an alien who has been arrested and deported,
consent to reapply for admission not having been granted. An
application has also been made for such consent.
Although never admitted to the United States for permanent
residence, the applicant resided continuously in this country for
more than 17 years between 1946 to 1968. In addition, he entered
as a temporary visitor on three occasions in 1964. Full details of

his immigration status and activity while here are set forth in a
decision of the Board of Immigration. Appeals, dated September 6,
1951; a decision of the District Director, Miami, dated April 30,
1965 and the Southeast Regional Commissioner's decision of May 28,
1965. The factual matters contained therein are incorporated by
reference and will only be summarized here. •
The applicant first entered the United- States in 1946 as a student.
An order of deportation was entered by the Board, on September 6,
1951, for failure to maintain his status. A warrant for his deportation was thereafter issued but could not be executed because of
inability to obtain documents for his entry into any other country.
He self-executed his deportation by his voluntary departure foreign
on November 18, 1963.
From the time of his 1946 entry until late 1960, he resided principally in California. During that period he entered into three
marriages, of which three United. Stites citizen children were born.
All of these marriages terminated in divorce and the children reside
in California with their respective mothers. There are conflicting
claims as to the extent of support contributed by the applicant for
the care of these children, following the termination of the marriages. However, , it is clear- that any assistance rendered was
sporadic. Notwithstanding this, it appears from the contents of
letters to him from his children that they still esteem him.
During the period between 1950 and 1900 the applicant also

followed. a pattern of issuing checks for small sums on overdrawn
561

Interim Decision .#1674
accbunts. • It is not clearly shown 'whether most of these were
eventually paid up. In any event, this conduct only resulted in the
two convictions previously referred to Irrespective If -the, 'latter,
the. applicant's conduct clearly showed a. complete lack of a sense
of responsibility and disregard fox the law, and be so concedes.
Late in 1960 he moved to New York City where he met his 'present
wife, - now a naturalized citizen, whom he married in 1961. ' They
resided together until his voluntary departure, for the stated purpose of adjusting his immigration status and return to the United
States, on November 18, 1963. About the time of his departure
an import and export firm that he .had established failed. From
at 'least the time of this marriage until the failure of the firm he
had maintained established credit. In addition, during all of the
period of-his New York residence, he had no arrest record. Following the failure of his firm he and his wife became the subjects of
multiple civil suits for debts previously incurred. These debts totaled several thousand dollars. From the evidence, it appears that
due to his unsettled immigration status as well as economic factors
in the various countries in which he has resided. since his departure
he has been unable,to obtain employment sufficient to maintain himself and has had to rely mainly on 'assistance from his wife. In
fact, a United States Government- officer who appeared personally
at this office in his behalf stated that while the applicant was in
Santiago, Chile ,(where he lived a major portion of the time following his 1963 departure) the opportunities for employment were
so few as to barely provide "cigarette money" for the applicant.
lie further stated that the applicant always paid his debts there.
In the interim his spouse, who is employed, has practically impoverished herself in her effort to pay of the debts either jointly
or severally incurred. She has submitted proof that some of these
debts have now been paid. in full and others are being liquidated
to the extent that her limited means will allow. However, it appears
that any substantial inroad is dependent upon her husband being
able to obtain regular employment (In, this regard, he has been
offered such employment here if his entry is authorized.) The record
also contains medical evidence that his wife's health has been im-

paired by the strain which she is undergoing. - On the basis of the record. it is concluded that the applicant's
exclusion has resulted in extreme hardship to his United States
• citizen spouse, and will continue to d.o.so. It is further found. that
his admission to this country- would not be contrary-to the national
welfare, -safety or security of the United States.
The sole remaining question. is whether the applicant merits ex562

•

Interim Decision #15T4
eroise of the Attorney General's discretion to consent to his applying
for a visa arid for admission to the United States. The Southeast
Regional Commissioner has ruled that he does not and is of the
opinion that the applicant's conduct and behavior of the more recent
years has not been persuasive of any reformation on the applicant's
part. The basis for this conclusion is fully set out in the decision
of May 28, 1965 and need not be repeated here.
As a prefatory comment to the weighing of whether discretion
should be favorably exercised, it must be borne in mind that,
• although a successful applicant under section 212(h) of the Act
naturally gains a benefit, the basic purpose in granting • a waiver
is to render relief to a citizen or lawful resident alien who is in
extreme need thereof, unless to do so would be contrary to the good
of the public in general. We have already found that the requisite
harticbrp exists and that the applicant's admission would not be
contrary to the public interest.
It is recognized that for a long period of years prior to 1961, the
applicant's life was marked by marital discord, apparently of his
own making, and a pattern of irresponsible conduct which eventually
resulted in two convictions for petty criminal offenses. However,

he has had no criminal record since 1960 and his present marriage,
despite his unsuccessful previous ones, appears stable. The latter is
evidenced by the persistence displayed -by his wife in her efforts to
enable him to rejoin her here as well as her many trips abroad to
be with him.

The Regional Commissioner has drawn an adverse inference as
to the applicant's reformation from the fact that the applicant (and
his wife) became the subject of multiple civil suits, late in 1963 and
in 1964 for debts previously incurred. It is not believed that such
an inference is warranted by the record. It is asserted by the applicant and his wife that these debt actions stemmed from his business
failure. There is no evidence of wrong-doing in incurring them.
It is also noted that no effort has been made to avoid their payment
through the medium of bankruptcy proceedings or otherwise..
We draw a favorable inference as to a more responsible attitude
on the part of the applicant from his voluntary departure in an
effort to correct his immigration status, although he knew that the
Service had been unable to effect his deportation.
The only substantial adverse information of record, following his
1963 departure, is the fact that, although excludable, he made three
entries to this country in 1964, as a documented non-immigrant, and
a statement from the American Consul in Santiago, Chile (with
whom he had only official contact) expressing strong doubt as to his
563

Interim Decision #1574
integrity and good reputation in the community. With regard to the
former, the record reflects that these entries were made during a
period of great stress on the part of his wife and there is nothing
to indicate that fraud or misrepresentation -was involved in the obtaining of entry documents. As to the Consul's statement, opposed
thereto is a letter from another United States Government official
attesting to his personal acquaintanceship with the applicant in San- tiago and his good character. In addition, there has been received,
in connection with this review, a letter from another United States
-Government officer who also knew the applicant personally, which
is entirely favorable to him. In each instance, the writers were
aware of his prior difficulties. The record also contains statements

from other responsible persons, who knew the applicant in New
York City, which reflect favorably on his present character.
The applicant's-earlier irresponsibility and misconduct cannot be,
and are not, condoned. However, on the basis of the compassionate
factors and present record it is concluded that, in the exercise of the
Attorney General's discretion, the applications should be granted.

ORDER: It is ordered that the application of 1 1-11—E—, also
known as F—B—, for permission to reapply for admission to the
United States after deportation be and is hereby granted.
It is further ordered that the application for waiver of excludability under section 212(a) (9) of the Immigration and Nationality
Act, be and is hereby granted pursuant to the authority contained in
section 212(h) of the Act, PROVIDED that the waiver shall apply

only to the grounds for exclusion describe& herein.

5(i4

